
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.184



SETTLEMENT AGREEMENT AND AMENDMENT TO RSV LICENSE AGREEMENT


        This Settlement Agreement and Amendment to RSV License Agreement (the
"Settlement Agreement") is entered into this 16th day of December 2002 (the
"Effective Date") by and between MedImmune, Inc. ("MedImmune" or "Licensee"),
and the Massachusetts Biologic Laboratories of the University of Massachusetts
("MBL" or "Licensor") (collectively the "Parties");

        WHEREAS, reference is made to the RSV License Agreement dated August 1,
1989 by and between the Massachusetts Health Research Institute, Inc. ("MHRI"),
Pediatric Pharmaceuticals, Inc. ("PPI") and Molecular Vaccines, Inc. ("MVI"), as
amended on September 30, 1998 (the "RSV License Agreement"). As
successor-in-interest to MHRI with respect to the RSV License Agreement, MBL is
presently the sole Licensor thereunder. As successor-in-interest to PPI and MVI
with respect to the License Agreement, MedImmune is presently the sole Licensee
thereunder;

        WHEREAS, MedImmune has developed and may hereafter develop monoclonal
antibody(ies) that are Royalty Bearing Product (as defined in the RSV License
Agreement); and

        WHEREAS, a dispute has arisen between MBL and MedImmune over MedImmune's
compliance with its obligations under Section 2.5 of the RSV License Agreement
to transfer information and to provide technical assistance with regard to
MedImmune's monoclonal antibody(ies) that are Royalty Bearing Product ("Dispute
1"); and

        WHEREAS, a further dispute has arisen between MBL and MedImmune over
whether a Distribution Agreement ("Distribution Agreement"), dated December 1,
1997, between MedImmune and Abbott International, Ltd. ("Abbott"), which
designates Abbott as the exclusive distributor of Synagis® overseas, constitutes
a sub-license under the RSV License Agreement ("Dispute 2"); and

        WHEREAS, in connection with Dispute 1 and Dispute 2, MedImmune claimed
that MBL acted in bad faith under the RSV License Agreement ("Dispute 3"); and

        WHEREAS, MBL and MedImmune have agreed to delete Section 2.5 of the RSV
License Agreement covering the grant by MedImmune to MBL of a royalty free right
and license to make, have made, use and sell or have sold on its behalf any
monoclonal antibody(ies) developed by MedImmune useful in the Field (as defined
in the RSV License Agreement) for use within the Commonwealth of Massachusetts
and the State of Maine in consideration of an increased royalty for sales of
such monoclonal antibodies in the Commonwealth of Massachusetts and the State of
Maine, as set forth below; and

        WHEREAS, MBL and MedImmune have mediated the above referenced disputes
(the "Mediation"), have previously reached an agreement in principle resolving
said disputes, and now wish formally to memorialize the resolution of their
differences and move forward with their cooperative efforts;

        NOW, THEREFORE, in consideration of the mutual benefits to be derived
from this Settlement Agreement and the representations, conditions and promises
hereinafter contained, the Parties hereby agree as follows:

1.    Amendments to the RSV License Agreement

a.The RSV License Agreement is hereby amended as follows:

(i)Section 1.7 of the RSV License Agreement is hereby amended to read as
follows:

1.7"Licensed Territory" shall mean all countries of the World except, within the
United States, the Commonwealth of Massachusetts and the State of Maine,
provided, however, with respect to Licensee's monoclonal antibody(ies) that are
Royalty

--------------------------------------------------------------------------------

Bearing Product, including, but not limited to, Synagis®, "Licensed Territory"
shall also include both the Commonwealth of Massachusetts and the State of
Maine.

(ii)A new Section 1.14 is added to the RSV License Agreement as follows:

1.14"Massachusetts and Maine Net Sales" shall mean with respect to any period
prior to July 1, 2010, an amount equal to (CONFIDENTIAL TREATMENT REQUESTED)
("Applicable Percentage") of Net Sales during such period of Licensee's
monoclonal antibody(ies) that are Royalty Bearing Product, including, but not
limited to, Synagis® in the United States. On July 1, 2010, Licensor and
Licensee will reset the Applicable Percentage by taking the actual Net Sales by
month of Licensee's monoclonal antibody(ies) that are Royalty Bearing Product
including, but not limited to, Synagis® sold for use within the Commonwealth of
Massachusetts and the State of Maine during the twelve (12) month period
immediately proceeding such date (MedImmune to schedule its actual sales of
Synagis® in good faith), and dividing by the actual Net Sales of Licensee's
monoclonal antibody(ies) that are Royalty Bearing Product including, but not
limited to, Synagis® within the United States during the same twelve (12) month
period. Such reset procedure will be repeated at the conclusion of each six-year
period thereafter.



(iii)Section 2.5 of the RSV License Agreement is hereby deleted.

(iv)Section 2.7 of the RSV License Agreement is hereby amended to read as
follows:

Licensee agrees to take all reasonable steps to ensure that any products
including but not limited to Licensed Product sold by Licensee for use in the
Field as permitted by this Agreement will not be sold for and used in the
Commonwealth of Massachusetts and Maine. As a result, Licensee agrees to cease
sales to any person or entity who uses such products or resells such products
within the State of Maine and Massachusetts. This section, however, does not
restrict or apply in any way to the marketing and sale of Licensee's monoclonal
antibody(ies) that are Royalty Bearing Product, including, but not limited to,
Synagis®.

(v)Section 3.1(a) is hereby amended and replaced in its entirety to read as
follows:

3.1(a)(i) Subject to the provisions of Section 3.2, Licensee agrees to pay
Licensor a royalty of (CONFIDENTIAL TREATMENT REQUESTED of Net Sales of any
Royalty Bearing Product which is sold by Licensee or its Affiliates, including
uses outside of the Field.

3.1(a)(ii) Beginning July 1, 2004, and with respect to Licensee's monoclonal
antibody(ies) that are Royalty Bearing Product, including, but not limited to
Synagis®, in addition to royalties under Section 3.1(a)(i), Licensee agrees to
pay Licensor a royalty of (CONFIDENTIAL TREATMENT REQUESTED) of Massachusetts
and Maine Net Sales, as defined by paragraph 1.14.



(vi)A new Section 3.5 is added to the RSV License Agreement as follows:

3.5Licensee, in the manner in which it does so presently, shall track actual
sales of its monoclonal antibody(ies) that are Royalty Bearing Product
(including but not limited to, Synagis®), within the Commonwealth of
Massachusetts and the State of Maine and within the United States. No later than
thirty days before resetting the Applicable Percentage as contemplated by
Section 1.14, Licensee shall compile the data concerning actual sales of its
monoclonal antibody(ies) that are Royalty Bearing Product (including, but not
limited to, Synagis®, (i) within the Commonwealth of Massachusetts and the State
of Maine and (ii) within the United States, for the

2

--------------------------------------------------------------------------------

preceding twelve (12) month period for the purpose of calculating the reset
figure. Upon resetting the Applicable Percentage, Licensee, upon request, shall
provide reasonably necessary data to Licensor so that Licensor may verify
Licensee's calculations and reset figure. The provisions of section 3.4 shall
apply in their entirety to the obligations set forth in this paragraph.

(vii)Section 6.4 is hereby amended to read as follows:

6.4Licensor and Licensee agree to provide each other on a quarterly basis with
all relevant information concerning Licensed Product, Licensed Process and
Royalty Bearing Product including but not limited to adverse drug reaction
reports, except such obligation does not apply to information concerning
Licensee's monoclonal antibody(ies) that are Royalty Bearing Product, including,
but not limited to, Synagis®.



b.In all other respects, Licensor and Licensee hereby ratify and affirm the RSV
License Agreement.

2.    Payments

a.By no later than December 31, 2002, MedImmune will pay MBL a non-refundable
fee of the sum of five million dollars (US$5,000,000) in settlement of Dispute 1
and Dispute 2.

b.MBL acknowledges that, under Section 4(a) of this Settlement Agreement, it has
released any and all claims that the Distribution Agreement, as it exists on the
date of this Settlement Agreement, constitutes a sub-license under the RSV
License Agreement. Based upon its review of the Distribution Agreement, MBL
agrees that with respect to revenues received by MedImmune under the
Distribution Agreement, as it exists on the date of this Settlement Agreement,
MedImmune's royalty obligation to the Licensor shall be governed only by
Section 3.1(a)(i) of the RSV License Agreement. Exempted from this provision are
the $60 million in milestone payments, portions of which MedImmune has received
and portions of which MedImmune has yet to receive, from Abbott under
paragraph 7 of the Distribution Agreement ("Milestone Payments"). In
consideration of the settlement set forth in this Settlement Agreement, MBL
agrees that MedImmune has no financial obligations to the Licensor whatsoever
with respect to any and all Milestone Payments that have been previously paid by
Abbott to MedImmune, that are now owed by Abbott to MedImmune, or that might be
owed in the future by Abbott to MedImmune, it being understood that MBL's
agreement in this regard applies only to the amount of those Milestone Payments
($60 million) as set forth in the Distribution Agreement as of the date of MBL's
review of such Distribution Agreement, and that MBL's agreement in this regard
applies to no other past or future payments under the Distribution Agreement.

c.MedImmune agrees that the RSV License Agreement remains in full force and
effect and that the term "Royalty Bearing Product" (paragraph 1.10 of the RSV
License Agreement) covers, subject to paragraph 2(d) herein, future "Royalty
Bearing Product" as such term is defined in paragraph 1.10 of the RSV License
Agreement.

d.Further to Section 6(a) and 6(b), and except for the Release (paragraph 4(a))
and the substance of paragraph 2(b), neither MedImmune nor MBL releases or
waives any claims or defenses, or concedes any point whatsoever with respect to
the scope and meaning of the term "sublicense" in the RSV License Agreement,
including, but not limited to, whether the term "sublicense" as it is used in
the RSV License Agreement applies to any monoclonal antibody(ies) useful in the
Field (as defined in the RSV License Agreement) developed by MedImmune. By way
of clarifying example and not by way of limitation, MedImmune agrees

3

--------------------------------------------------------------------------------

that MBL does not release or waive, and expressly reserves, the right to claim
that an agreement which duplicates the Distribution Agreement in all material
respects constitutes a "sublicense" for purposes of the RSV License Agreement.
By way of a further clarifying example, MBL agrees that MedImmune's
acknowledgement in paragraph 2(c) herein that the term "Royalty Bearing Product"
(paragraph 1.10 of the RSV License Agreement) covers future "Royalty Bearing
Product" in no way is to be read or interpreted as an acknowledgement or
admission by MedImmune that the term "sublicense," as such term is used in the
RSV License Agreement, applies to any present or future monoclonal antibody(ies)
developed by MedImmune that might constitute "Royalty Bearing Product" under the
RSV License Agreement or a waiver or release of MedImmune's position thereon.

3.    Return Of MedImmune's Proprietary Information

a.Within thirty (30) days of the execution of this Settlement Agreement, MBL
will return to MedImmune any and all proprietary materials and documentary
information previously provided to MBL by MedImmune pursuant to Section 2.5 of
the RSV License Agreement that remain in the possession, custody or control of
MBL or MBL shall destroy such materials, and certify to MedImmune in writing
that such materials have been destroyed. If such materials and documentary
information do not remain in the possession, custody or control of MBL, MBL
agrees immediately to take all necessary steps to retrieve such materials and
information and return such to MedImmune (or destroy such materials). It is
agreed and understood that the obligations of this Section 3(a) do not apply to
routine e-mail communications and other routine communications among the
parties, provided MBL complies with its Section 3(b) obligations with respect to
such communications.

b.MBL agrees and covenants not to use any and all proprietary materials and
information, whether orally transmitted or transmitted in documentary form,
previously provided by MedImmune to MBL pursuant to Section 2.5 of the RSV
License Agreement for any purpose whatsoever and further agrees to keep
confidential such materials and information under the provisions of Section 5.3
of the RSV License Agreement. It is agreed and understood that this Section 3(b)
shall not apply to standard assays and other standard techniques concerning
monoclonal antibodies.

4.    Release

a.MBL will immediately execute a Release, a copy of which is attached as
Exhibit A, which releases MedImmune from any and all claims which MBL and/or
MHRI has raised or may raise in connection with Dispute 1 and/or Dispute 2.

b.MedImmune will immediately execute a Release, a copy of which is attached as
Exhibit B, which releases MBL from any and all claims which MedImmune has raised
or may raise in connection with Dispute 3.

5.    Warranties and Representations

a.MBL represents and warrants that (i) it is the successor-in-interest to MHRI
under the RSV License Agreement; (ii) MBL has full and complete authority to
enter into this Settlement Agreement and attached Release on behalf of MBL and
on behalf of MHRI to the extent that MHRI continues to possess any rights or
interests in the RSV License Agreement; and (iii) MBL is in fact executing this
Settlement Agreement and the attached Release on behalf of MBL and MHRI to the
extent that MHRI continues to possess any rights or interests in the RSV License
Agreement. MBL acknowledges that MedImmune is expressly relying upon the
foregoing warranties and representations in executing this Settlement Agreement.

4

--------------------------------------------------------------------------------



6.    General Provisions

a.This Settlement Agreement does not constitute an admission by either of the
Parties as to the merit or lack of merit of the claims asserted or of the claims
or defenses that would be asserted in any possible resolution of this dispute in
a court of law.

b.This Settlement Agreement may not be used by or against the Parties in any
proceedings for any purpose, except in any proceeding in which the validity or
effect of this agreement is at issue.

c.This Settlement Agreement sets forth the entire agreement and understanding of
the Parties with respect to this dispute.

d.This Settlement Agreement may be amended or modified only by a written
instrument executed by the Parties hereto or by their successors and assigns.

e.If a dispute arises out of or relates to this Settlement Agreement, and if
said dispute cannot be settled through negotiation, the Parties agree first to
try in good faith to settle the dispute by mediation before resorting to
arbitration, litigation or some other dispute resolution procedure.

f.This Settlement Agreement and its terms are confidential. Neither of the
Parties will make any public statements with respect to this dispute or this
Settlement Agreement unless required by law or government regulation.
Notwithstanding the above, MBL shall be entitled to state that, by agreement, it
is not manufacturing Synagis® for the State of Maine and the Commonwealth of
Massachusetts, and shall be entitled to issue a mutually agreeable press release
to that effect.

g.This Settlement Agreement shall be construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts without reference to its choice of
law principles.

h.This Settlement Agreement may be executed in counterparts and, as executed,
shall constitute one agreement.


MedImmune, Inc.   MBL


 
 
 
 
 
  By:   /s/  DAVID M. MOTT      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
Date: December 16, 2002   By:   /s/  RICHARD J. STANTON      

--------------------------------------------------------------------------------

Title: Deputy Chancellor, Finance and Administration
Date: December 16, 2002

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.184



SETTLEMENT AGREEMENT AND AMENDMENT TO RSV LICENSE AGREEMENT
